DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 10 is directed to a computer device. However, the limitations of claim 10 are directed to active steps and there is no positive recitation of any structure related to the computer device of the preamble.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boon et al. (US 2009/0116760).

Regarding claim 1 Boon discloses a video encoding method, applied to a computer device having a processor and memory storing a plurality of computer programs to be executed by the processor, the method comprising: 
obtaining a to-be-encoded current encoded block in a current video frame (block 402 of frame 401 in Figures 4 and 6); 
obtaining a first reference block corresponding to the current encoded block in a reference video frame (block 406 of frame 403 in Figures 4 and 6); 
obtaining, within the reference video frame, one or more second reference blocks matching the first reference block, the one or more second reference blocks and the first reference block being similar reference blocks (blocks 601, 602, 603, and 604 within frame 403 in Figure 6); and 
encoding the current encoded block according to the first reference block and the one or more second reference blocks, to obtain encoded data (object block 402 of the frame 401 which is the object of encoding – [0154]).

Regarding claim 2 Boon teaches the method according to claim 1, wherein the obtaining, within the reference video frame, one or more second reference blocks matching the first reference block comprises: 
obtaining, according to a matching algorithm consistent with that of a decoder side, one or more second reference blocks matching the first reference block, the matching algorithm consistent with that of the decoder side comprising consistent reference block obtaining regions and consistent matching rules (carrying out a matching process and acquiring pixel groups having the same shape as the specified region – [0158]).

Regarding claim 3 Boon discloses the method according to claim 1, wherein the obtaining, within the reference video frame, one or more second reference blocks matching the first reference block comprises: 
obtaining, within the reference video frame, a plurality of candidate reference blocks corresponding to the first reference block (blocks 601, 602, 603, and 604 within frame 403 in Figure 6); 
calculating first difference degrees between the first reference block and the candidate reference blocks (calculating the sum of the absolute differences with respect to each of the blocks 601, 602, 603, and 604 within frame 403 in Figure 6 – [0158]); and
obtaining, according to the first difference degrees and from the plurality of candidate reference blocks, one or more second reference blocks matching the first reference block (the assessment value used to measure the similarity with respect to block 406 is the SAD value – [0159]; comparing the plurality of SAD values with a threshold, and extracts the blocks having a SAD value that are smaller than the threshold value – [0160]).
Claim 10 is being rejected on the same basis as claim 1.

Claim 11 is being rejected on the same basis as claim 2.

Claim 12 is being rejected on the same basis as claim 3.

Claim 16 corresponds to the non-transitory computer readable storage medium, storing a plurality of computer programs, the plurality of computer programs, when executed by a processor of a computer device, causing the computer device to perform the method of claim 1. Therefore, claim 16 is being rejected on the same basis as claim 1.

Claim 17 corresponds to the non-transitory computer readable storage medium, storing a plurality of computer programs, the plurality of computer programs, when executed by a processor of a computer device, causing the computer device to perform the method of claim 2. Therefore, claim 17 is being rejected on the same basis as claim 2.

Claim 18 corresponds to the non-transitory computer readable storage medium, storing a plurality of computer programs, the plurality of computer programs, when executed by a processor of a computer device, causing the computer device to perform the method of claim 3. Therefore, claim 18 is being rejected on the same basis as claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon et al. (US 2009/0116760) in view of Karczewicz et al. (US 2011/0007803).

Regarding claim 4 Boon discloses the method according to claim 1. However, fails to explicitly disclose performing image fusion according to the first reference block and the one or more second reference blocks, to obtain a first fused reference block; and encoding the current encoded block according to the first fused reference block, to obtain the encoded data.
In her disclosure Karczewicz discloses performing image fusion according to the first reference block and the one or more second reference blocks, to obtain a first fused reference block (to get a combination of both list 0 and list 1 reference pictures, two motion compensated reference areas are obtained from the list 0 and list 1 reference pictures, respectively, and the two reference areas may be combined in a weighted manner – [0060]); and encoding the current encoded block according to the first fused reference block, to obtain the encoded data (the combination of the two reference areas can then be used to predict the current block – [0060]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Karczewicz into the teachings of Boon because such incorporation improves video quality (par. [0008]).

Regarding claim 5 Boon discloses the method according to claim 4. However, fails to explicitly disclose obtaining weighting weights that correspond to the first reference block and the one or more second reference blocks; and weighting the first reference block and the one or more second reference blocks according to the weighting weights, to obtain the first fused reference block. 
In her disclosure Karczewicz teaches obtaining weighting weights that correspond to the first reference block and the one or more second reference blocks; and weighting the first reference block and the one or more second reference blocks according to the weighting weights, to obtain the first fused reference block (to get a combination of both list 0 and list 1 reference pictures, two motion compensated reference areas are obtained from the list 0 and list 1 reference pictures, respectively, and the two reference areas may be combined in a weighted manner – [0060]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Karczewicz into the teachings of Boon because such incorporation improves video quality (par. [0008]).
Claim 13 is being rejected on the same basis as claim 4.

Claim 14 is being rejected on the same basis as claim 5.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon et al. (US 2009/0116760) in view of Karczewicz et al. (US 2011/0007803) further in view of Mao et al. (CN 110121073).

Regarding claim 6 Boon discloses the method according to claim 5. However, fails to explicitly disclose calculating second difference degrees between the one or more second reference blocks and the first reference block; and obtaining weighting weights corresponding to the one or more second reference blocks according to the second difference degrees, wherein the weighting weights corresponding to the one or more second reference blocks and the corresponding second difference degrees are in a negative correlation.
In his disclosure Mao teaches calculating second difference degrees between the one or more second reference blocks and the first reference block; and obtaining weighting weights corresponding to the one or more second reference blocks according to the second difference degrees, wherein the weighting weights corresponding to the one or more second reference blocks and the corresponding second difference degrees are in a negative correlation (determining difference degree between first and second reference image blocks, determining a weight value corresponding to the second reference image block according to the weight value corresponding to the block – p.19, 6th–7th  paragraph and p.20, 1st – 2nd paragraph).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Mao into the teachings of Boon because such incorporation effectively improves the similarity between the current image block and the predicted image block (p.2, 1st paragraph). 

Claim 19 corresponds to the non-transitory computer readable storage medium, storing a plurality of computer programs, the plurality of computer programs, when executed by a processor of a computer device, causing the computer device to perform the method of claim 6. Therefore, claim 19 is being rejected on the same basis as claim 6.

Allowable Subject Matter
Claims 7-9, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482